Citation Nr: 0120127	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  97-02 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
including hypertension.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran had active duty for training from September 1976 
to March 1977, and active duty from September 1980 to 
September 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.

The veteran testified at a hearing in January 1997 before a 
hearing officer and in July 1999 before the Board member 
rendering the decision herein.  Transcripts of the hearings 
are in the claims folder for review.

This case was previously before the Board in September 1999 
at which time the veteran's claim was found to be well 
grounded and it was remanded for further development.

The RO returned the case to the Board in August 2000.  In 
October 2000, the Board requested a medical advisory opinion 
from the Veterans Health Administration in accordance with 38 
C.F.R. § 20.901(a).  In conformance with 38 C.F.R. § 20.903, 
the Board notified the veteran and his representative that it 
had requested a medical opinion regarding the veteran's claim 
from a medical expert associated with VA.  After the opinion 
was received at the Board, the representative was provided a 
copy of the opinion and 60 days to submit any additional 
evidence or argument in response to the opinion.  See 38 
C.F.R. § 20.903.  The veteran's representative indicated in 
June 2001 that he had no further evidence or argument to 
present.


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence needed to 
substantiate his claim and developed all evidence necessary 
for an equitable disposition of the veteran's claim.

2.  Cardiovascular disease, including hypertension, was not 
manifested during the veteran's military service or within 
one year of his discharge from service, nor is cardiovascular 
disease, including hypertension, otherwise shown to be 
related to the veteran's military service.   


CONCLUSION OF LAW

Cardiovascular disease, including hypertension, was not 
incurred in or aggravated by the veteran's military service, 
nor may cardiovascular disease, including hypertension, be 
presumed to have been incurred in service.  38 U.S.C.A. § 
1101, 1110, 1112, 1113, 1137 (West 1991 and Supp. 2001); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist.  Initially the Board notes that 
on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The veteran and his representative 
have been notified of the applicable laws and regulations 
which set forth the criteria for entitlement to service 
connection for cardiovascular disease, including 
hypertension.  The discussions in the rating decision, 
statement of the case, and supplemental statements of the 
case have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Additionally, the veteran was afforded 
hearings in 1977 and 1999.  The Board therefore finds that 
the notice requirements of the new law have been met.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  After 
reviewing the claims folder, the Board finds that there has 
been substantial compliance with the duty to assist 
provisions of the new legislation.  The record includes VA 
and private treatment records, transcripts of the veteran's 
hearing testimony, and statements from the veteran's wife.  
The Board remanded this case in September 1999 for additional 
development and also obtained a VHA opinion regarding the 
veteran's claim.  The appellant has not referenced any 
unobtained evidence that might aid his claim.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of the veteran's appeal.

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Moreover, given the completeness of the present record which 
shows substantial compliance with the notice/assistance 
provisions of the new legislation, the Board finds that any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a).  Certain chronic disabilities, such as 
cardiovascular disease, including hypertension, will be 
presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

The Board may obtain a medical opinion from the Chief Medical 
Director of the Veterans Health Administration of the 
Department of Veterans Affairs on medical questions involved 
in the consideration of an appeal when, in its judgment, such 
medical expertise is needed for equitable disposition of an 
appeal.  38 C.F.R. § 20.901(a); 38 U.S.C.A. 5107(a).


Background.  Service medical records reflect that diastolic 
readings of 90 were recorded on several occasions, including 
readings of 120/90 in August 1981, 138/90 in April 1982, and 
130/90 in July 1983 (the last reading recorded in the 
available service medical records).  The service medical 
records also include many diastolic readings below 90.  

On his initial application for compensation dated in November 
1985, the veteran listed the following disability:  hearing 
loss, a right ankle condition, and a dental condition.

The report of a December 1985 VA examination that shows the 
veteran's blood pressure was 140/90, bilaterally.

The veteran filed his initial claim for compensation for 
chest pain and high blood pressure in February 1996.

Private medical records were received which reflect that the 
veteran was seen in August 1991 for complaints of sharp 
substernal pain.  He had no known history of cardiopulmonary 
disease.  Elevated blood pressure readings were recorded and 
it was noted that he had had high blood pressure for 7 
months.  An assessment of anterior chest pain of 
musculoskeletal etiology (acute myocardial infarction ruled 
out) was given.  

In September 1991, the veteran was seen at the Penrose St. 
Francis Healthcare System for a small laceration.  It was 
reported that he was on blood pressure medication and that 
his blood pressure was 147/85.  Medical records from this 
facility reflect that he was seen in October 1991 for 
Captropril scintigraphy with the indications being "Recent 
diagnosis of hypertension."  This procedure resulted in an 
impression of slight prolongation of transit time through the 
right kidney post-Captopril, suspicious for renal vascular 
hypertension.  When he was seen later in October 1991 his 
blood pressure was 152/87 and it was noted that his 
medications included Vasotec.  In March 1993 the veteran was 
admitted to the intensive care unit of this facility with a 
diagnosis of unstable angina.  It was reported that the 
veteran had had hypertension since a motor vehicle accident 
in 1991.  He was to be evaluated for possible myocardial 
infarction versus ischemia.  Left heart catheterization with 
selective coronary angiography resulted in an impression of 
normal coronary anatomy with systemic hypertension.  When the 
veteran was released from the hospital after two days, the 
final diagnoses were as follows:  (1) Chest pain syndrome, 
non-cardiac in origin; (2) Hypertension; and (3) Question of 
medical compliance.

In December 1994 a private physician took a reading that 
showed the veteran's blood pressure was 205/105.  Diagnosis 
was "hypertension with history."

During an August 1996 VA examination the veteran's blood 
pressure was 188/138 while standing, 190/140 while sitting, 
and 186/126 while lying down.  Diagnosis was severe essential 
hypertension with left ventricle atrophy.

At an RO hearing in January 1997, the veteran testified, in 
essence, that there were only three or four pages of service 
medical records for 1983, the year he allegedly was diagnosed 
with hypertension.  He believed the claims file did not 
contain complete service medical records.  The separation 
physical was also not on file.  He complained of significant 
chest pains during service.  He testified that just a few 
days prior to discharge he was treated with a pink blood 
pressure medicine to regulate his blood pressure.  In 
December 1983 he reported to the emergency room at a VA 
medical facility for chest pains.  He also was seen at the 
Eisenhower Hospital (since closed).  He was told the hospital 
records were probably destroyed.  He said he had a heart 
attack at that time, and a second heart attack in 1994.  He 
testified that he had been diagnosed with coronary artery 
disease and hypertension during service.  However he was not 
told he had elevated blood pressure, and he was not 
medicated.  He was treated after service by a private doctor.  
Afterwards he received treatment at the VA.  He testified 
that a doctor told him his hypertension was due to service.  

In a January 1997 letter submitted in support of the 
veteran's claim, the veteran's spouse indicated that she is a 
practicing registered nurse.  She wrote that "while I have 
the ability to monitor and try to control some of the 
problems [the veteran] has faced, they are ongoing and began 
while he was in the Army."  She reported that that the 
veteran's heart condition had "deteriorated from the time he 
was in the Army through the present."  Specifically, the 
veteran's spouse reported that the veteran complained of 
chest pain each time he returned from "down range," and 
"would go to the Emergency Room at Fort Carson."  She 
reported further that "his blood pressures have been in the 
range of 290/90 and as high as 300/120," and that there was 
no improvement with dietary control or medication.  However, 
the veteran's spouse did not specifically note whether the 
blood pressure readings she reported in her letter were 
obtained during or after the veteran's service.  She also 
reported that the veteran has been tested for kidney damage, 
and that some blockage has been noted "due to prolonged 
untreated high blood pressure while in the Army."

In a deferred rating decision dated in January 1997, the RO 
hearing officer initiated development for VA medical center 
records, including emergency room medical records, since 
1983.  The RO also requested additional medical records from 
the Service Department; the RO requested all records of 
treatment from the emergency room at the Fort Carson hospital 
for September 1983.

In August 1987 the United States Army Medical Department 
Activity at Fort Carson, Colorado, responded that there were 
no records available at that facility for the veteran for 
1983.

In October 1997 the RO requested additional information from 
the veteran regarding treatment he received at Fort Carson in 
1983.  The RO then sent another request to the Service 
Department for medical records and clinical records during 
service as well as for treatment after service.

In October 1997 the Service Department responded that all 
available medical records for the veteran had already been 
furnished to the RO.  In January 1998, February 1998, and 
March 1998, the Service Department responded to the RO's 
requests for additional records; the response was that all 
available service medical records had been forwarded to the 
RO and that a search for clinicals was negative.

VA and private medical records were subsequently added to the 
claims folder.  As noted above, the veteran was released from 
military service in September 1983.  The VA medical records 
reflect that the veteran was seen in December 1983 for dental 
treatment.  A Health Questionnaire for Dental Outpatients 
dated in December 1983 reflects that the veteran reported 
that he was not under the care of a physician for any 
condition, that he was not taking any medicines or drugs, and 
that he did not have high blood pressure.  In October 1986 
the veteran was seen for complaints of chest pain without 
shortness of breath.  Chest X-rays revealed his heart to be 
normal and his lungs to be clear.  An EKG revealed a 
nonspecific ST abnormality.  It was suspected that his 
complaints of pain were of gastrointestinal etiology.  In 
July 1987 the veteran was again seen for complaints of chest 
pain, felt to be of GI etiology.  It was reported that the 
veteran had suffered from "Heartburn" since 1980 when he 
had been in service.  His blood pressure was 130/74.  The 
assessment was peptic symptoms.  When he was seen in July 
1988 for complaints of swollen tonsils and inability to 
swallow, his blood pressure was 138/90.  When seen for 
similar complaints in September 1988 his blood pressure was 
147/88.  In October 1988 his blood pressure was 118/74 and 
the assessment was probable strep throat.  Blood pressure 
readings of 132/82 and 132/90 were recorded in August 1989 
and December 1989.  When seen in July 1990, his blood 
pressure was 152/102; the physician stated that there was no 
history of hypertension but requested that the veteran return 
in 6 to 7 days to have his blood pressure checked again.  The 
records reflect that the veteran had an appointment to be 
seen in April 1991 at the hypertension clinic.  

The veteran testified in July 1999 that he was diagnosed with 
hypertension in September 1983, shortly before his release 
from service.  The veteran stated that he began to experience 
chest pain about the middle of 1981 and that he later experi-
enced severe headaches.  He testified that while his wife was 
a licensed practical nurse she took his blood pressure as 
part of her clinical training to become a registered nurse 
and that she told him he had high blood pressure.  He stated 
that about 4 to 5 months after service he was treated at the 
VA for chest pain.  His blood pressure was elevated.  His 
treatment was with Tagamet, and he was diagnosed with ulcers.

In September 1999 the Board remanded this case primarily to 
get more information from his wife regarding her treatment of 
the veteran through service to the present time.

In a letter received in October 1999, the veteran's wife 
reported that the veteran had had problems with high blood 
pressure, chest pain, headaches, and other symptoms related 
to high blood pressure while he was in the Army in 1983.  She 
stated that as a nurse she took his blood pressure at that 
time and his readings were as high as 260/130 and 290/110, 
along with elevated pulses and shortness of breath.  She 
reported that his symptoms included excessive sweating, 
weakness, bad headaches with nausea and vomiting, shortness 
of breath, tightness in his chest, severe dizziness, ankle 
edema, and heart palpitation.  

The Board requested an opinion in October 2000 from a VA 
medical expert.  The physician was requested to review the 
record and furnish an opinion as to the degree of medical 
probability that the veteran's current hypertensive vascular 
disease had its clinical onset in service.

In February 2001 a response was received from a physician 
with expertise in hypertension and lipid metabolism 
associated with the Atlanta VA Medical Center and the 
Department of Medicine, Emory University School of Medicine.  
The physician provided a review and summary of the veteran's 
medical history with respect to blood pressure and 
cardiovascular disease for the period from 1980 to 1995.  The 
physician noted that many blood pressure readings were taken 
while the veteran was in service.  Only 2 blood pressures 
were considered slightly elevated. One reading was following 
a traumatic assault, while the other was during a prolonged 
gastrointestinal illness.  All other readings fell within the 
normal or low normal category.  The physician noted 
significant post service medical findings, including the 
results of the December 1985 VA examination.  No mention was 
made of elevated blood pressure, or of a previous 
hypertension diagnosis.  Blood pressure was 140/90, and the 
veteran was not taking any hypertension medication.  In 
August 1991 the veteran was seen at the Penrose Hospital 
emergency room and treated for chest pain, diagnosed as 
musculoskeletal.  The veteran was not on blood pressure 
medication and no mention was made of a previous hypertension 
diagnosis.  Blood pressure was 140/80, and the veteran was 
not taking any hypertension medication.  In March 1993 the 
veteran was seen again at the Penrose Hospital for chest 
pain.  The admitting report noted a 1991 closed head injury 
from a motor vehicle accident, with blunt chest trauma and, 
"has had hypertension since that time."  A cardiac 
catheterization to rule out coronary artery disease was 
normal. An echocardiogram revealed left ventricular 
hypertrophy.  In January/March 1996 extensive work-up for 
secondary causes of hypertension were all normal.  In August 
1996 VA examination noted that the patient had had 
intermittent blood pressure elevations from 1983-1985.  He 
was examined and started on Vasotec medication in 1990.  
Blood pressure was 188/126, 190/140, and 188/138.  The 
medical expert provided the following opinion:

It is my opinion that there is no 
evidence in the records provided, to 
substantiate a claim that the patient 
developed hypertension during his period 
of active military duty from 1980-83.  
Onset of hypertension appears to have 
occurred sometime between the years of 
1985 and 1991 or 1992.  He apparently was 
not treated for hypertension until 
sometime after 8/91.  In addition, he had 
a negative workup for coronary artery 
disease in 1993 but was found to have 
left ventricular hypertrophy, a possible 
sequela of uncontrolled hypertension.  
Hypertension is a disorder in which many 
genes contribute in various degrees 
depending upon environmental and 
lifestyle influences.  Caloric imbalance 
with subsequent overweight, habitual high 
salt intake, sedentary lifestyle, excess 
alcohol consumption and inadequate 
potassium intake may all contribute to 
the development of hypertension in 
certain patients.  The etiology of this 
patient's hypertension is likely to be 
multifactorial.  Though most of these 
factors were not addressed in these 
records, it should be noted that the 
patient had gained 50-70 lbs. In body 
weight since his discharge from the 
military.  This may have been one of the 
factors that contributed to the 
development of essential hypertension.


Analysis.  The positive evidence which tends to support the 
veteran's claim that his hypertension began during his 
military service consists of his testimony and the letters 
from his spouse.

In letters received in January 1997 and October 1999, the 
veteran's spouse stated that, as a registered nurse, she 
monitored her husband's blood pressure while he was still in 
the military service in 1983.  She reported that he had 
manifested elevated blood pressure readings at that time as 
well as many symptoms related to high blood pressure.  She 
stated that the veteran developed hypertension and other 
related medical problems during service which have continued 
to the present time.

The veteran testified in 1997 that he had complained of 
significant chest pains during service and that a few days 
prior to discharge he was treated with a pink blood pressure 
medicine to regulate his blood pressure.  In 1999 he again 
testified that he was diagnosed with hypertension in 
September 1983, shortly before his release from service.

The negative evidence consists of the voluminous medical 
records primarily from the late 1980's through the 1990's, 
all of which clearly reflect that the veteran's hypertension 
was first diagnosed in 1991.  None of the medical records 
created in the 1980's and early 1990's tends to link the 
hypertension to the veteran's military service.  Despite the 
veteran's testimony regarding high blood pressure readings 
during service and his wife's statements, the service medical 
records do not show that hypertension was identified while 
the veteran was in service or until several years after his 
release from service.  Significantly, numerous blood pressure 
readings were recorded during his military service, but there 
is no indication that hypertension was even suspected by 
trained medical personnel.

When the veteran sought dental treatment at a VA facility in 
December 1983 he reported that he was not under the care of a 
physician for any condition, that he was not taking any 
medicines or drugs, and that he did not have high blood 
pressure.  When the veteran first applied for VA compensation 
in November 1985 he did not list hypertension as a disability 
and hypertension was not identified on VA examination for 
disability evaluation purposes in December 1985.  When he was 
seen at a VA facility in July 1990, his blood pressure was 
152/102 but the physician stated that there was no history of 
hypertension.  When the veteran was seen in August 1991, it 
was noted that he had had high blood pressure for 7 months.  
When the veteran was seen in September and October 1991 at 
the Penrose St. Francis Healthcare System it was reported 
that he was on blood pressure medication and that the 
diagnosis of hypertension was recent.  In March 1993, it was 
reported that the veteran had had hypertension since a motor 
vehicle accident in 1991.  A medical expert who reviewed the 
records in this case concluded that the evidence of record 
did not substantiate a claim that the veteran developed 
hypertension during his period of active military duty from 
1980 to 1983.  This physician concluded that the onset of the 
veteran's hypertension appeared to have occurred sometime 
after 1985 and that he was not treated for hypertension until 
sometime in 1991.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board finds that the negative evidence in this case 
clearly outweighs the positive evidence.  The preponderance 
of the evidence clearly reflects that no cardiovascular 
disease, to include hypertension, was noted during the 
veteran's military service, and no such disease was present 
to a compensable degree within one year following his release 
from service in September 1983.  Hypertension was first 
diagnosed in 1991, several years after the veteran's release 
from military service, and hypertension is not shown to have 
been present in service or to a compensable degree within one 
year of his military service.  The only medical evidence 
concerning the etiology of the veteran's hypertension is the 
opinion received in February 2001 and this opinion does not 
tend to relate the hypertension to any incident of the 
veteran's military service.

Inasmuch as the clear preponderance of the evidence is 
against the claim of entitlement to service connection for a 
cardiovascular disorder, to include hypertension, the benefit 
of the doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b) (West 1991); VCAA, Pub. L. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 C.F.R. § 5107); 
Gilbert, supra.


ORDER

Entitlement to service connection for a cardiovascular 
disorder, to include hypertension, is denied. 


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 


